The plaintiff in error was convicted under the third count of an information charging him with the *Page 640 
crime of being accessory before the fact of the larceny of a Ford automobile. The only assignment of error is that the court erred in failing to grant motion for a new trial. One of the grounds of the motion for new trial was that there was no evidence to support the verdict rendered by the jury.
It is well settled that where there is substantial evidence to support the verdict of the jury and there is no showing that the verdict of the jury was influenced by anything outside the evidence, this Court will not reverse the judgment, although the record shows conflicting evidence, and although the jury under all the evidence might reasonably have arrived at some other verdict.
In this case, however, a careful consideration of the record discloses no evidence sufficient to constitute a basis for the verdict rendered. And, therefore, it becomes the duty of this Court to reverse the judgment which was entered against the defendant upon the evidence as shown by the record and it is so ordered.
Reversed.
ELLIS, C. J., AND WHITFIELD, TERRELL, STRUM AND BUFORD, J. J., concur. *Page 641